Case 1:19-cv-01557-AMD-LB Document 46 Filed 07/02/20 Page 1 of 3 PageID #: 488




                               LAW OFFICES OF JAIME LATHROP, P.C.
                                     182A 26th Street Suite 2R
                                    Brooklyn, New York 11232
                                       Tel. (718) 857-3663
                                       Fax. (718) 857-3665

Jaime Lathrop, Esq. (NY, CT)                                                  Thomas Kwon, Esq. (NY)

July 2, 2020


VIA ECF
The Honorable Ann M. Donnelly
The Honorable Magistrate Judge Lois Bloom
United States District Court—E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

        Re: Wilmington PT Corp. v. Mousa A. Khalil, et al., 19-cv-1557-JBW-LB

Dear Judge Donnelly and Magistrate Judge Bloom:

       As the Court is aware, we represent the Defendant Mousa A. Khalil in the above-referenced
foreclosure action. Upon a motion filed on August 6th, 2019, a default judgment was granted in
this matter on September 10, 2019. This default was later vacated as to Defendant Mousa Khalil
by an Order to Show Cause which resulted in a hearing then an order on November 20 th 2019.
[Docket No. 21, 24, 27, and 30]

        During the hearing, Plaintiff’s then counsel made representations that it possessed all the
required documentation and wished for a speedy resolution to this matter. Further, in Plaintiff’s
Motion for a Default Judgment of Foreclosure and Sale, Plaintiff made numerous representations
as to the existence of its records and documents regarding the subject loan.

         As a result, per Judge Jack B. Weinstein’s order on November 20th, 2019 discovery was
initially to be completed on December 5th, 2019. [Docket No. 30]. In relevance to the Court’s initial
order, Defendant’s counsel served discovery requests on Plaintiff on November 22, 2019. Plaintiffs
made no requests during the period of discovery.

       However, due to Plaintiff’s requests and Defendant’s consent, Judge Bloom later issued 4
separate orders extending discovery deadlines by over 6 months, all the way to June 17th, 2020.
[Docket No. 30, 36, 40, 43, and 45].

        On June 11, 2020 Plaintiff sent 39 pages of documents as a response to Defendant’s
Discovery request, of which only one document was not publicly available on ACRIS. Defendant
reached out to Plaintiff on June 23, 2020 to inquire as to the status on if and when documents
responsive to Defendant’s requests would be forthcoming. Plaintiff responded a vague claim that
they are waiting for additional documentation and may supplement their response and countered

                                                1 of 3
Case 1:19-cv-01557-AMD-LB Document 46 Filed 07/02/20 Page 2 of 3 PageID #: 489




with a request for mediation. Defendant responded with a request for noting the numerous
extensions already consented to and pointed out the documentary evidence requested would be an
essential part of Plaintiff’s ability to make a prima facie case and pressed for definitive date as to
when production would be made. Plaintiff ignored this request. On June 24, 2020, Plaintiff sent a
notice of deposition, a full week after the close of discovery, without any response to Defendant’s
request for a definitive date for production of documents.

        Plaintiff, since the opening of discovery on November 20, 2019 through June 17, 2020,
failed to serve documents demands, interrogatories, nor any other discovery related demand. Only
after over 6 months of extensions, a response bereft documentary evidence fundamental to the
prosecution of its action, the close of discovery, and inquiry from Defendants as to nature of
Plaintiffs document production did Plaintiff see fit to issue a notice of deposition. The actions of
the Plaintiff seemingly imply and inability to make its case on the documentary evidence in its
possession save for an admission under oath by the Defendant.

         On August 1, 2019, Yonel Devico, Vice President of Wilmington PT Corp., in a sworn
affidavit filed in this action stated “I have access to Wilmington’s business records including the
business records relating to the loan of Mousa A. Khalil (the “Borrower”), the borrower in the
present action.”. [Docket No. 20-5]. The Plaintiff and its prior counsel made firm representations
to this Court that the records and documents were in its possession. Shortly after document
demands were made upon Plaintiff, Plaintiff’s counsel claimed it was unable to respond to by the
initial December 6, 2019 deadline and was granted an extension to January 24, 2020. Then as the
deadline was yet again approaching as of January 21st, 2020, Hasbani & Light P.C. were substituted
as Plaintiff’s counsel in this matter. [Docket No. 37]. Plaintiff’s inability to provide the records
and documents which Plaintiff attested to being in its possession, leads only to the reasonable
inference that Plaintiff does not in fact have the records and documents in its possession.

        Presumably, in connection with a future motion for summary judgment as contemplated
by the Courts prior orders, Plaintiff will (and, in fact, must) attempt to establish its claims based
upon records of prior loan servicers and/or parties-in-interest. In order to properly authenticate
such documentation and/or offer testimony regarding the same (in satisfaction of the business
record exception to the hearsay rule), Plaintiff will need to offer testimony that the records of its
prior loan servicers and/or parties-in-interest were incorporated into its own records, that such
incorporation of a prior servicer’s records are part of Plaintiff’s regular course of business, and/or
that as part of its regular course of business, Plaintiff routinely relies on the records of its prior
servicers and/or parties-in-interest. However, Plaintiff’s failure here to provide a full set of relevant
records in response to Defendants’ discovery demands demonstrates that Plaintiff cannot
sufficiently and/or truthfully make such assertions.

       Defendants have, in good faith, consented to 4 extensions of the deadline, and have made
reasonable inquiries to Plaintiff’s counsel as to when, if ever, the requested documents would be
produced. No substantive response was given to these inquires and attempts to resolve this
discovery issue satisfactorily been made.

      As such, Defendants respectfully request that Plaintiff be precluded from utilizing any
document in this litigation that has not yet been produced to Defendants, as well as, for the Court

                                                  2 of 3
Case 1:19-cv-01557-AMD-LB Document 46 Filed 07/02/20 Page 3 of 3 PageID #: 490




to impose any further sanctions as outlined in Fed. R. Civ. P 37 for Plaintiff failure to comply with
the May 1st, 2020 Order. [Docket No. 45]

Respectfully submitted,

                                      THE LAW OFFICES OF
                                      JAIME LATHROP, P.C.
                                      /s/ Jaime Lathrop
                                      Jaime Lathrop, Esq.
                                      JL 4215
                                      Attorneys for Defendant Khalil




                                                3 of 3
